This cause coming on at this time for consideration by the Court of the renewed motion of defendant in error to quash the proceedings in error herein as provided by Section 4639 C. G. L., 2920 R. G. S., on the ground that the same are taken against good faith and merely for delay, and it appearing that all briefs for the respective parties have been duly filed, and it further appearing from an inspection of the record and an examination *Page 860 
of the briefs presented, that the judgment appealed from is obviously free from error and should be affirmed in any event, it is, upon consideration of the motion to dismiss the proceedings in error as frivolous, considered, ordered and adjudged by the Court that in lieu of a ruling upon the motion for dismissal of the writ of error, the judgment shall be and the same is hereby affirmed on the authority of Meier v. Johnson, 110 Fla. 374, 149 Sou. Rep. 185, and cases cited therein.
Judgment affirmed on motion to dismiss proceedings in error as frivolous.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment.